DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections (Informalities in the Claim)

Claim 18 is objected to because of the following informalities:  Claim 18 claims “the step of the enhancing module”, it should be change to “the enhancement module”.  Appropriate correction is required.


Claim Interpretation-35 USC § 112(f) 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detection module, “detection module, ‘parameter generation module’, “transmission module”, “receiving module”, “enhancement module”, “sending module”  in claims 12-13, 15, 17-18, 20, 22-23, 25
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.







Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 12-15, 17-18, 20, 22-25 are rejected under 35 U.S.C. 112(b)  as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention.
Claims 12-13, 15, 17-18, 20, 22-23, 25 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  For instance, the specification only cursorily and generically mentioned the implementation (para 283 of published specification) without clearly setting the bound. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	

Following prior art are considered pertinent to applicant's disclosure. 

US 20060215753 A1 (Lee)

US 20060062478 A1 (describes reducing quantization level at ROI also increasing)
US 20030072375 A1 (para 8; user can select between low, medium, and high resolution)
US 20070165959 A1 (lower resolution photograph region is lower para 155; quantization parameter according to resolution level {para 223}; quantization accuracy is lower for photograph region {para 225})


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



Claims 1-5, 7-8, 10, 12-15, 17-18, 20, 22-25 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Lee.

Lee teaches with respect to claim 1.  A local image enhancing method, comprising:	 obtaining a region or object selected by a user [(para 117; ROI selection, please note ROI=Region of interest; also note “typical example of an ROI is a human face” in para 5 )] :	  generating selection parameters according to the selected region or object [(“information specifying the ROI to enhance” para 11)] :	  sending the selection parameters to a peer end [(this information is transmits  it to the remote device, para 15; as can be seen any of remote or near end device are considered peer, as they both serve ; see Fig.1 and para 40)] :	  or, [(Please note teaching only one of the alternatives would be suffice )] 
enhancing the selected region or object according to the selection parameters, 
and generating an image of the enhanced selected region or object [(para 15-17 )] . 
 

Lee teaches with respect to claim 2.  The method of claim 1, further comprising, obtaining an enhancement mode, 
or, an enhancement mode and an enhancement level, selected by the user:	  
wherein the selection parameters further comprise: an enhancement mode[(“enhance image quality of the ROI relative to non-ROI areas” para 15, teaches forward enhancement mode as defined by instant claim 3 below; enhance mode include preferential encoding such as higher quality encoding or error protection, error concealment, deblocking or deranging that are based on ROI information generate by recipient or sender {para 6, 8}; also see para 53)] , or, an 
enhancement mode and an enhancement level. [(Please note teaching only one of the alternatives would be suffice )]

Lee teaches with respect to claim 3.  The method of claim 2, wherein the enhancement mode is one of the 
following:	 a forward enhancement mode indicative of increasing image quality of 
the selected region or object: [(“enhance image quality of the ROI relative to non-ROI areas” para 15; Please note teaching only one of the alternatives would be suffice)] 
	  a reverse enhancement mode indicative of decreasing image quality of the selected region or object:
 
Lee teaches with respect to claim 4.  The method of claim 1, wherein the selection parameters further comprise:	 a tracking mode[(para 9-10)] , wherein the tracking mode is one of the following:	 a fixed mode indicative of enhancing each frame in the selected region before canceling the enhancement:	  a dynamic mode indicative of tracking the selected object for each frame before canceling the enhancement, and enhancing the object when the object is within the enhancement range [(para 10, 35, 82, Fig.9)] . 
 
Lee teaches with respect to claim 5.  The method of claim 1, wherein, before generating the selection parameters, 
it is further judged whether the peer end supports local enhancement encoding 
and whether the selected region or object meets preset conditions, and only 
when the peer end supports the local enhancement encoding and the selected 
region or object meets the preset conditions, are the selection parameters 
[(para 88, 102, 103 teaches handling the devices that do not support ROI; para 87 teaches additional criteria, such has user having right to control ROI)] . 
 

Lee teaches with respect to claim 7.  A local image enhancing method, comprising:	 receiving selection parameters [(para 12 “receiving information from a remote device specifying a region of interest (ROI)”)] sent by a peer end and generated according to a region or object selected by a user[(“information specifying the ROI to enhance” para 11; this information is transmits/received to/from the remote device, para 15; as can be seen any of remote or near end device are considered peer, as they both serve ; see Fig.1 and para 40; note para 117; ROI selection, please note ROI=Region of interest; also note “typical example of an ROI is a human face” in para 5)] :	  enhancing the selected region or object according to the selection 
parameters[(para 15-17)] .:	  sending an image of the enhanced selected region or object to the 
peer end[(para 5, 15-17)]. 
 
Lee teaches with respect to claim 8.  The method of claim 7, wherein, the step of enhancing the selected region 
or object comprises:	 enhancing the selected region or object according to an 
enhancement mode, or, an enhancement mode and an enhancement level in the 
selection parameters[(see analysis of claim 2)] 
 

or, [(Please note teaching only one of the alternatives would be suffice )] 

the step of enhancing the selected region or object comprises:	 when the selection parameters are indicative of increasing image 
quality in the selected region or object, using one of the following modes or a 
combination thereof:	 using an I_PCM encoding mode to encode an image of the 
selected region or object:	  encoding the image of the selected region or object 
by decreasing a quantization parameter of encoded macroblocks:	  encoding the 
image of the selected region or object by increasing codewords of the encoded 
macroblocks:	  when the selection parameters are indicative of decreasing image 
quality of the selected region or object, using one of the following modes or a 

increasing a quantization parameter of encoded macroblocks:	  encoding the image 
of the selected region or object by decreasing codewords of the encoded 
macroblocks:	  blurring and then encoding the image of the selected region or 
object. 
 

Lee teaches with respect to claim 10.  The method of claim 7, wherein, the step of enhancing the selected region 
or object according to the selection parameters comprises:	 encoding the selected region [(para 118)]  or object as a separate slice:	  before sending an image of the enhanced selected region or object to the peer end, further taking the separate slice as an individual network adaptation layer unit, and setting a specific transport priority for the network adaptation layer unit, 
or, [(Please note teaching only one of the alternatives would be suffice )] 

wherein, before enhancing the selected region or object according to the selection parameters, it is further judged whether the selection parameters meet preset conditions, and if yes, the selected region or object is enhanced according to the 
[(para 87; authentication)] . 
 

Regarding Claims 12-14: Lee teaches these claims. These claims claimed the corresponding apparatus of claims 1-3, additionally the modules simply means computer implementation (see the $112 analysis). Therefore please see the prior art analysis of claims 1-3 and see Lee Figs.1-4 and para 60.  

Lee teaches with respect to claim 15.   The apparatus of claim 12, wherein the selection parameters further 
comprise:	 a tracking mode, the tracking mode being one of the following:	 a fixed mode indicative of enhancing each frame in the selected region before 
canceling the enhancement:	  a dynamic mode indicative of tracking the selected 
object for each frame before canceling the enhancement, and enhancing the 
object when the object is within an enhancement range, [(See analysis of claim 4)] 
or, 

wherein, before the 
parameter generation module generates the selection parameters, it is further 
judged whether the peer end supports local enhancement encoding, and whether 
the selected region or object meets preset conditions, and only when the peer 

meets the preset conditions, are the selection parameters generated. 
 

Regarding Claims 17-18, 20: Lee teaches these claims. These claims claimed the corresponding apparatus of claims 7-8, 10, additionally the modules simply means computer implementation (see the $112 analysis). Therefore please see the prior art analysis of claims 7-8, 10 and see Lee Figs.1-4 and para 60.  

Regarding Claims 22, 24-25: Lee teaches these claims. These claims claimed the corresponding apparatus of claims 1-4, additionally the modules simply means computer implementation (see the $112 analysis). Therefore please see the prior art analysis of claims 1-4 and see Lee Figs.1-4 and para 60.  

Additionally with respect to claim 22 Lee teaches the enhancement module is configured to enhance the selected region or object according to the selection parameters, and generate an image of the enhanced selected region or object [(para 5, 15-17)] 

Lee teaches with respect to claim 23.  The apparatus of claim 22, wherein, the parameter generation module is further configured to obtain an enhancement mode, or, an enhancement mode and an enhancement level, selected by the user, and add the or, the enhancement mode and enhancement level, to the selection parameters:  
the enhancement module enhancing the selected region or object comprises: enhancing the selected region or object according to the enhancement mode, or, the enhancement mode and enhancement level, in the selection parameters. 
 

Claim Rejections - 35 USC § 103
. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Gabay.

Regarding claim 6.  Lee teaches the method of claim 1, wherein, the step of enhancing the selected region 
or object comprises:	 when the selection parameters are indicative of increasing 
image quality of the selected region or object, using one of the following modes or a combination thereof:
	 using an I_PCM encoding mode to encode an image of the selected region or object:	  encoding the image of the selected region or object by decreasing a quantization parameter of encoded macroblocks:	  encoding the image of the selected region or object by increasing codewords of the encoded macroblocks [(additional encoding bits in para 43)] 

Lee does not explicitly show when the selection parameters are indicative of decreasing image quality of the selected region or object, using one of the following modes or a combination thereof:
	 encoding an image of the selected region or object by increasing a quantization parameter of encoded macroblocks:	  encoding the image of the selected region or object by decreasing 
region or object. 


However, in the same/related field of endeavor, Gabay teaches when the selection parameters are indicative of decreasing image quality of the selected region or object, using one of the following modes or a combination thereof:
	 encoding an image of the selected region or object by increasing a quantization parameter of encoded macroblocks:	  encoding the image of the selected region or object by decreasing codewords of the encoded macroblocks:	  blurring and then encoding the image of the selected 
region or object [(blurring in the Abstract, para 12, 20; “The generation of content masking in association with the interaction can be altered based on one or more user request” para 13)] . 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, at the time the invention was made, to combine the teaching of the prior arts because such inclusion would improve control of multimedia access [(para 12)]  

 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mehrdad Dastouri can be reached on (571)272-7418.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426